DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, 7-9, 15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US# 2019/0132862 hereinafter referred to as Jeon) in view of Zhang et al. (US# 2019/0356451 hereinafter referred to as Zhang) and Li et al. (US# 2021/0337538 hereinafter referred to as Li).

	RE Claim 1, Jeon discloses an operation method of a terminal in a communication system, the operation method comprising: 
	receiving information on one configured grant (CG) configuration for uplink transmission from a base station (See Jeon [0133] – receiving configured grant configuration from base station); 
	obtaining common time domain resource allocation information for combinations of resource block (RB) sets based on the information on the one CG configuration (See Jeon [0126], [0133], [0166] – configured grant configuration containing time domain resource allocation information; resource allocation (i.e. time) for common CORESET [0166]), the RB sets including a first RB set and a second RB set, the combinations including a first combination consisting of the first RB set, a second combination consisting of the second RB set (See Jeon FIG 15; [0166] – i.e. first and second BWPs), and a third combination (See Jeon FIG 15; [0166] – i.e. third BWP and CORESET); 
	obtaining first frequency domain resource allocation information for the first combination, second frequency domain resource allocation information for the second combination, and third frequency domain resource allocation information for the third combination based on the information on the one CG configuration (See Jeon [0126], [0133] – configured grant configuration containing frequency domain resource allocation information for different BWPs); 
	determining a number of physical resource blocks (PRBs) to which an uplink channel is mapped based on one frequency domain resource allocation information corresponding to one combination of the combinations (See Jeon [0281] – determining number of PRBs per BWP); 
	determining a transport block size (TBS) (See Jeon [0123], [0133] – determining TBS); and 
	transmitting a transport block (TB) having the TBS to the base station within the one combination through the uplink channel according to the common time domain resource allocation information and the frequency domain resource allocation information (See Jeon [0133], [0136] – wireless device transmitting TB based on the determined configuration parameters (i.e. TBS, time resources, frequency resources, etc…)).
	Jeon does not specifically disclose determining TBS based on the common time domain resource allocation information and the number of PRBs; or
	The combinations including a third combination consisting of the first and second RB sets; or
	Determining one combination among the first, second, and third combination.
	However, Zhang teaches of determining TBS based on the common time domain resource allocation information and the number of PRBs (See Zhang [0311] – TBS determined based on time domain resources allocated and number of PRBs).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in Jeon, comprising determining TBS based on the common time domain resource allocation information and the number of PRBs, as taught in Zhang. One is motivated as such in order to improve reception and power performance (See Zhang Technical Problem, Solution).
	Jeon, modified by Zhang, does not specifically disclose
 	The combinations including a third combination consisting of the first and second RB sets; or
	Determining one combination among the first, second, and third combination.
	However, Li teaches of
	The combinations including a third combination consisting of the first and second RB sets (See Li [0006], [0076]-[0080] – determining based on configured grant information, third UL resources that are combination of first and second UL resources); and
	Determining one combination among the first, second, and third combination (See Li [0006], [0076]-[0080] – selecting which of first, second, or third UL resource combination to transmit on).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in Jeon, modified by Zhang, comprising the combinations including a third combination consisting of the first and second RB sets; and determining one combination among the first, second, and third combination, as taught in Li. One is motivated as such in order to reduce feedback latency (See Li Background; Summary).

	RE Claim 2, Jeon, modified by Zhang and Li, discloses a method, as set forth in claim 1 above, wherein the RB sets are located within a same bandwidth part (See Jeon FIG 3; [0036], [0166] – RBs within same part of bandwidth; also can be interpreted as BWPs being part of larger bandwidth region (FIG 15)).

	RE Claim 4, Jeon, modified by Zhang and Li, discloses a method, as set forth in claim 1 above, wherein each of the RB sets includes consecutive RBs in frequency domain (See Jeon FIG 15; [0166] – i.e. different BWPs and CORESET).

	RE Claim 7, Jeon, modified by Zhang and Li, discloses a method, as set forth in claim 1 above, wherein the RB sets are one or more RB sets among all RB sets constituting a same bandwidth part (See Jeon FIG 15; [0166] – BWPs constituting CORESET), and the information on the one CG configuration further includes information indicating the one or more RB sets or combinations of the one or more RB sets (See Jeon FIG 15; [0166] – CG configuration of CORESET).

	RE Claim 8, Jeon, modified by Zhang and Li, discloses a method, as set forth in claim 1 above, wherein the information on the one CG configuration further includes information indicating a set of redundancy versions (RVs), and 76the TB is repeatedly transmitted according to the set of RVs (See  Jeon [0133], [0140]-[0141] – transmitting TB K repetitions based on RVs indicated in configuration information).

	RE Claim 9, Jeon, modified by Zhang and Li, discloses a method, as set forth in claim 1 above, further comprising receiving hybrid automatic repeat request (HARQ)-acknowledgement (ACK) information from the base station (See Jeon [0109], [0116] – receiving ACK from base station for transmitted TB), wherein the HARQ-ACK information includes a reception response for the TB transmitted within a time window (See Jeon [0109], [0116] – wireless device monitoring for ACK within a certain time window), and the time window is determined based on a time point when the HARQ-ACK information is received (See Jeon [0109], [0116] – wireless device monitoring for ACK until ACK is received).

	RE Claim 15, Jeon discloses a terminal in a communication system, the terminal comprising: 
	a processor (See Jeon FIG 4); 
	78a memory electronically communicating with the processor (See Jeon FIG 4); and 
	instructions stored in the memory (See Jeon FIG 4), wherein when executed by the processor, the instructions cause the terminal to:	
	receive information on one configured grant (CG) configuration for uplink transmission from a base station (See Jeon [0133] – receiving configured grant configuration from base station); 
	obtain common time domain resource allocation information for combinations of resource block (RB) sets based on the information on the one CG configuration (See Jeon [0126], [0133], [0166] – configured grant configuration containing time domain resource allocation information; resource allocation (i.e. time) for common CORESET [0166]), the RB sets including a first RB set and a second RB set, the combinations including a first combination consisting of the first RB set, a second combination consisting of the second RB set (See Jeon FIG 15; [0166] – i.e. first and second BWPs), and a third combination (See Jeon FIG 15; [0166] – i.e. third BWP and CORESET); 
	obtain first frequency domain resource allocation information for the first combination, second frequency domain resource allocation information for the second combination, and third frequency domain resource allocation information for the third combination based on the information on the one CG configuration (See Jeon [0126], [0133] – configured grant configuration containing frequency domain resource allocation information for different BWPs); 
	determine a number of physical resource blocks (PRBs) to which an uplink channel is mapped based on one frequency domain resource allocation information corresponding to one combination of the combinations (See Jeon [0281] – determining number of PRBs per BWP); 
	determine a transport block size (TBS) (See Jeon [0123], [0133] – determining TBS); and 
	transmit a transport block (TB) having the TBS to the base station within the one combination through the uplink channel according to the common time domain resource allocation information and the frequency domain resource allocation information (See Jeon [0133], [0136] – wireless device transmitting TB based on the determined configuration parameters (i.e. TBS, time resources, frequency resources, etc…)).
	Jeon does not specifically disclose determining TBS based on the common time domain resource allocation information and the number of PRBs; or
	The combinations including a third combination consisting of the first and second RB sets; or
	Determining one combination among the first, second, and third combination.
	However, Zhang teaches of determining TBS based on the common time domain resource allocation information and the number of PRBs (See Zhang [0311] – TBS determined based on time domain resources allocated and number of PRBs).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in Jeon, comprising determining TBS based on the common time domain resource allocation information and the number of PRBs, as taught in Zhang. One is motivated as such in order to improve reception and power performance (See Zhang Technical Problem, Solution).
	Jeon, modified by Zhang, does not specifically disclose
 	The combinations including a third combination consisting of the first and second RB sets; or
	Determining one combination among the first, second, and third combination.
	However, Li teaches of
	The combinations including a third combination consisting of the first and second RB sets (See Li [0006], [0076]-[0080] – determining based on configured grant information, third UL resources that are combination of first and second UL resources); and
	Determining one combination among the first, second, and third combination (See Li [0006], [0076]-[0080] – selecting which of first, second, or third UL resource combination to transmit on).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in Jeon, modified by Zhang, comprising the combinations including a third combination consisting of the first and second RB sets; and determining one combination among the first, second, and third combination, as taught in Li. One is motivated as such in order to reduce feedback latency (See Li Background; Summary).

	RE Claim 17, Jeon, modified by Zhang and Li, discloses a terminal, as set forth in claim 15 above, wherein the RB sets are located within a same bandwidth part (See Jeon FIG 3; [0036], [0166] – RBs within same part of bandwidth; also can be interpreted as BWPs being part of larger bandwidth region (FIG 15)), and 
	each of the RB sets includes consecutive RBs in frequency domain (See Jeon FIG 15; [0166] – i.e. different BWPs and CORESET).

	RE Claim 18, Jeon, modified by Zhang and Li, discloses a terminal, as set forth in claim 15 above, wherein the RB sets are one or more RB sets among all RB sets constituting a same bandwidth part (See Jeon FIG 15; [0166] – BWPs constituting CORESET), and the information on the one CG configuration further includes information indicating the one or more RB sets or combinations of the one or more RB sets (See Jeon FIG 15; [0166] – CG configuration of CORESET).

	RE Claim 19, Jeon, modified by Zhang and Li, discloses a terminal, as set forth in claim 15 above, wherein the information on the one CG configuration further includes information indicating a set of redundancy versions (RVs), and 76the TB is repeatedly transmitted according to the set of RVs (See  Jeon [0133], [0140]-[0141] – transmitting TB K repetitions based on RVs indicated in configuration information), and the common time domain resource allocation information is configured for the combinations of the RB sets  (See Jeon [0126], [0133], [0166] – configured grant configuration containing time domain resource allocation information; resource allocation (i.e. time) for common CORESET [0166]).

	RE Claim 20, Jeon, modified by Zhang and Li, discloses a terminal, as set forth in claim 15 above, further comprising receiving hybrid automatic repeat request (HARQ)-acknowledgement (ACK) information from the base station (See Jeon [0109], [0116] – receiving ACK from base station for transmitted TB), wherein the HARQ-ACK information includes a reception response for the TB transmitted within a time window (See Jeon [0109], [0116] – wireless device monitoring for ACK within a certain time window), and the time window is determined based on a time point when the HARQ-ACK information is received (See Jeon [0109], [0116] – wireless device monitoring for ACK until ACK is received).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US# 2019/0132862 hereinafter referred to as Jeon) in view of Zhang et al. (US# 2019/0356451 hereinafter referred to as Zhang), Li et al. (US# 2021/0337538 hereinafter referred to as Li) and Babaei et al. (US# 2020/0221310 hereinafter referred to as Babaei).

	RE Claim 5, Jeon, modified by Zhang and Li, discloses a method, as set forth in claim 1 above. Jeon, modified by Zhang and Li, does not specifically disclose wherein a guard band is located between the RB sets, and the guard band disposed between RB sets constituting the one combination is used for transmission of the uplink channel.
	However, Babaei teaches of wherein a guard band is located between the RB sets, and the guard band disposed between RB sets constituting the one combination is used for transmission of the uplink channel (See Babaei FIG 7A; [0234] – guard band between sets of carriers).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the configured grant configuration system, as disclosed in Jeon, modified by Zhang and Li, wherein a guard band is located between the RB sets, and the guard band disposed between RB sets constituting the one combination is used for transmission of the uplink channel, as taught in Babaei. One is motivated as such in order to increase scheduling flexibility while increasing system throughput/data rate and improve transmission efficiency (See Babaei [0252], [0303]).

	RE Claim 6, Jeon, modified by Zhang and Li, discloses a method, as set forth in claim 1 above. Jeon, modified by Zhang and Li, does not specifically disclose wherein the one combination is determined based on results of listen before talk (LBT) operations performed by the terminal in each of the first, second, and third combinations.
	However, Babaei teaches of wherein the one combination is determined based on results of listen before talk (LBT) operations performed by the terminal in each of the combinations (See Babaei [0331] – actual subband subject to LBT success).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the configured grant configuration system with each of a first, second, and third combination, as disclosed in Jeon, modified by Zhang and Li, wherein the one combination is determined based on results of listen before talk (LBT) operations performed by the terminal in each of the combinations, as taught in Babaei. One is motivated as such in order to increase scheduling flexibility while increasing system throughput/data rate and improve transmission efficiency (See Babaei [0252], [0303]).

Allowable Subject Matter
Claims 10-14 are allowed.
	Claims 3 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	The following is a statement of reasons for the indication of allowable subject matter:  Prior art teaches of obtaining common time domain resource allocation information for combinations of RB sets based on information on one CG configuration (See Jeon) wherein the RB sets includes a first RB set, a second RB set, and a third RB set that consists of the first and second RB sets (See Li). In addition, prior art teaches of determining one combination of the first, second, and third combinations (See Li) and determining # of PRBs, transport block size (TBS), and transmitting transport blocks based on the TBS (See Jeon, Zhang, Li). However, prior art does not specifically disclose, nor would it have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine to produce, “generating first frequency domain resource allocation information for a first combinations consisting of a first resource block (RB) sets, second frequency domain resource allocation information for a second combination consisting of a second RB set, and third frequency domain resource allocation information for a third combination consisting of the first and second RB sets; transmitting information on one configured grant (CG) configuration including the first, second and third frequency domain resource allocation information to a terminal; and receiving a transport block (TB) from the terminal through an uplink channel according to one frequency domain resource allocation information among the first, second and third frequency domain resource allocation information, wherein the first frequency domain resource allocation information includes information indicating one or more interlaces applied to the first combinations, the second frequency domain resource allocation information includes information indicating one or more interlaces applied to the second combination, the third frequency domain resource allocation information includes information indicating one or more interlaces applied to the third combination, and a size of the TB is determined based on a number of physical resource blocks (PRBs) corresponding to the one or more interlaces included in the one frequency domain resource allocation information”, as claimed (emphasis added).

Response to Arguments
Applicant's arguments filed 06/01/2022 have been fully considered. Regarding Applicant’s arguments for claims 1-2, 4-9, 15, 17-20, the Examiner submits that these arguments are moot in view of new grounds of rejection, necessitated by amendment (See claims above, Li reference).
Regarding Claims 3, 10-14, and 16, see Allowable Subject Matter section above. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jung et al. (US# 2019/0313437 – which teaches of allocating different bandwidth portions which can overlap), Yang et al. (US# 2019/0349973 – which teaches of selecting UL resources from 1st, 2nd, and 3rd set based on service type).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE R YOUNG/Primary Examiner, Art Unit 2477